Detailed action
Summary
1. The office action is in response to the application filed on 9/15/2020.
2. Claims 1-21 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-21 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…wherein the valley tuning finite-state machine is configured to: determine a pulse width of each pulse of the plurality of pulses of the comparison signal; produce a divided pulse width from each pulse width, wherein the divided pulse width corresponds to an estimated position of a voltage minimum of an oscillation ripple of the plurality of oscillation ripples; determine, from the comparison signal, that the auxiliary signal is less than the reference voltage; wait a time period that corresponds to the divided pulse width if the auxiliary signal is less than the reference voltage; and produce a valley point signal after waiting the time period.”

Dependent claims 2-12 are allowable by virtue of their dependency.

Regarding claim 13. The prior art fails to teach “…wherein each oscillation ripple of the plurality of oscillation ripples has a peak point and valley point; producing a comparison signal that includes a plurality of pulses when the auxiliary signal is less than the reference voltage; determining a pulse width of each pulse of the plurality of pulses of the comparison signal; producing a divided pulse width from each pulse width, wherein the divided pulse width 

Dependent claims 14-21 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11190106 Lin et al. disclose systems and methods for voltage compensation based on load conditions in power converters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
                                                                                                                                                                                                  /ADOLF D BERHANE/Primary Examiner, Art Unit 2838